UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6006


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC ARTHUR WALTON,

                Defendant - Appellant.



                              No. 15-6008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC ARTHUR WALTON,

                Defendant - Appellant.




Appeals from the United States District Court for the Northern
District   of  West  Virginia, at   Wheeling.      Frederick  P.
Stamp, Jr., Senior District Judge.     (5:94-cr-00021-FPS-JSK-1;
5:96-cr-00041-FPS-1)


Submitted:   April 16, 2015                 Decided:   April 21, 2015
Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In these consolidated appeals, Eric Arthur Walton appeals

the district court’s order denying his motions to recall the

mandate or, in the alternative, for a writ of audita querela.

Walton’s motions request that the district court reverse its

denial, nearly twenty years earlier, of his requests for recusal

of the trial judge who presided over his criminal prosecutions.

Alternatively, Walton relies on the same allegations of judicial

disqualification in seeking to overturn his convictions through

a writ of audita querela, pursuant to 28 U.S.C. § 1651 (2012).

     As the district court aptly noted, the rulings Walton seeks

to vacate have no “mandate” for the district court to recall.

Walton    fails   to   identify    any    other       legal   mechanism       for

overruling the district court’s recusal rulings in his long-

settled   criminal     cases.      Moreover,     as    the    district    court

recognized,   Walton’s    claims    do   not    implicate     a   gap    in   the

present system of post-conviction relief that can be redressed

by way of a writ of audita querela.            See, e.g., Massey v. United

States, 581 F.3d 172, 174 (3d Cir. 2009); United States v. Holt,

417 F.3d 1172, 1175 (11th Cir. 2005).            Because Walton identifies

no valid legal basis for obtaining the relief he seeks, the

district court properly denied his motions.




                                     3
     Accordingly,     we   affirm    the   district    court’s      order.      We

dispense   with     oral   argument    because       the    facts    and     legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                      4